 Case 0:19-cv-60621-BB Document 1 Entered on FLSD Docket 03/08/2019 Page 1 of 11LS


                                                                                                                 Mar 8, 2019
ProSe1(Rev.12/16)ComplaintforaCivi
                                 lCase


                                   U NITED STATES D ISTRICT C OURT
                                                                   forthe
                                                                  Districtof

                                                                        Division

                                                                    19-60621-CV-BLOOM/VALLE
                                                                       CaseNo.
         *
                                                                                       (tobehlledinbytheClerk'
                                                                                                             sO/.
                                                                                                                #cd)
       YNx *u e ! n o t5
                        Plaintl fls)
tBW/cthefullnameofeachrft   zkll@ w/ltlishlingthiscomplaint.                Juryzual:(checkone)    ves I--lxo
#'I/lCnamesofallthep/cfrl
                        ztff.
                            çcannot/1inthespaceabove,
p/etzçe write %E'
                eattached''in thespaceand tzrzt
                                              zc/lan additional
pagewiththefulllistofnames.)
                             -V.



       G > . cw.!&                                 xw'
                                                     .
     e
      xh  q.:
                      Defendantls)
tWhfcthefullnameofeachdefendnntw/l zpiçbeing.
                                            V1/t,2 Ifthe
namesofallthedefendantscannothtinthespaceabove,pfdtzçd
write ''seeattached''inthespacet:ntfattachan Jx ffl
                                                  bnclpcge
withthefullIiJJofnames.)

                                           C O M PLM N T FO R A CIV IL C A SE

1.       The PartiestoThisCom plaint
         A.       ThePlaintiffts)
                   Providethe information below foreach plaintiffnamed in thecomplaint. A ttach additionalpagesif
                   needed.
                          N am e
                          StreetA ddress
                                                              v m xm vebm- s
                                                      y&a N e-xru <A w *+
                          City and County
                                                            cmNuvvNx S C-
                            Stateand Zip Code                               q
                            Telephone N um ber                 %sq-sl5- '3 '
                            E-mailAddress


         B.        TheDefendanqs)
                   Providetheinformationbelow foreach defendantnamed in the complaint,whetherthe defendantisan
                   individual,agovemm entagency,an organization,oracorporation.Foran individualdefendant,
                   includetheperson'
                                   sjobortitle(tfknown).Attachadditionalpagesifneeded.

                                                                                                                       Pagelof5
 Case 0:19-cv-60621-BB Document 1 Entered on FLSD Docket 03/08/2019 Page 2 of 11



ProSe 1(Rev.12/16)ComplaintforaCivilCmse

                 DefendantNo.1
                          N am e                      N Novkèq -&x .- t- tw: 1+*5G - QN-Y
                          Job orTitle(Lfknown)
                          StreetAddress
                                                      n ïn u%n<wxo à u ué.
                          C ity and County
                                                      -&xsw w xw e
                           Stateand Zip Code
                                                       NN-<Ax $'
                                                               f3a%
                          TelephoneNum ber
                           E-m ailAddress (ifknown)   <- .ltç .s- e g N.uS
                                                                      -




                  DefendantNo.2
                           Nnm e                      c.
                                                       < <&l.
                                                          w
                                                            > eN  -
                                                                              *
                           Job orTitle (Lfknown)
                           StreetAddress               NN& U < *+ > e n xi-

                           City andCounty             V xm u t-                   y   .*
                           State and Zip Code         > o,*.&q
                           Telephone Num ber
                                                      qsh-ql%-t.OùB
                           E-mailAddress(kknown)

                  D efendantN o.3
                           Nnm e
                           Job orTitle(l
                                       fknown)' '
                           StreetA ddress
                           City and County
                           Stateand Zip Code
                           TelephoneN um ber
                           E-mailAddress(ifknbwn)

                  D efendantNo.4
                           Nam e
                           Job orTitle (Lfknown)
                           StreetAddress
                           City andCounty
                           StateandZip Code
                           Telephone Num ber
                           E-mailAddress(Lfknown)


                                                                                           Page 2 of 5
Case 0:19-cv-60621-BB Document 1 Entered on FLSD Docket 03/08/2019 Page 3 of 11


ProSe1(Rev.12/16)ComplaintforaCivilCase

II.     Basis for Jurisdiction

        Federalcourtsarecourtsoflimitedjurisdiction(limitedpower).Generally,onlytwotypesofcasescanbe
        heard in federalcourt:casesinvolving a federalquestion and casesinvolvingdiversity ofcitizenship ofthe
        parties. Under28U.S.C.j 1331,acasearising undertheUnited StatesConstitution orfederallawsortreaties
        isafederalquestion case.Under28 U.S.C.j 1332,a casein which acitizen ofoneStatesuesacitizen of
        anotherState ornation and theamountatstakeismorethan $75,000 isadiversity ofcitizenship case.In a
        diversity ofcitizenship case,nodefendantm ay beacitizenofthesam eStateasany plaintiff.

        '
        W hatisthebasisforfederalcourtjurisdiction? (checkallthatapply)
                  Federalquestion                            Diversity ofcitizenship


        Filloutt
               heparagraphsin thissection thatapply to thiscase.

        A.       IftheBasisforJurisdiction Isa FederalQuestion
                 Listthespecitk federalstatutes,federaltreaties,and/orprovisionsoftheUnited StatesConstitution that
               Ware
                  ouG
                   atissuei
                          M
                          nth
                            Viscase.A
                                    .                   $ y j >ol us o xvsw xNj; q om 5 utjk
                                     unNlr kxxn + <m koohw yqov a m xqx xyo s q
               NW hT>.> % o okw v vwm x                                                                            ov j:
          Qv N ouN< c <4oNlwxh as o uow oxçxaw xu txwswx Y w m vxku
      V o* W     *G             * m s V%< s*N
                                            S'.vmNs%. s jl jx sj  .


        B.       IftheBasisforJurisdiction IsDiversity ofCitizenship                                   *

                          ThePlaintiffts)
                                  Iftheplaintiffisanindividual
                                  Theplaintiff,                O
                                                    (name)    o vs :n u t         hvvxzt s          ,isacitizen ofthe
                                   stateof(name)         0+Q4x                               .
                                  Iftheplaintiffisacorporation
                                  Theplaintiff, (name)                                              ,isincorporated
                                  underthelawsoftheState of(name)                                                       ,
                                  and hasitsprincipalplaceofbusinessin theState of(name)



                          (lfmorethanoneplaintt isnamedinthecomplaint,attachanadditionalpageprovidingthe
                          sameinformationforeachadditionalplaintt )
                          TheDefendantts)

                                   Ifthedefendantisanindividual                                  .ju
                                  Thedefendant,(name)           pxvx-qu:t o.jà#th *%,isacitizenof
                                  theStateof(name) V- ho#*!4%                                    .Orisacitizenof
                                  Lforeignnation)                                      .
  Case 0:19-cv-60621-BB Document 1 Entered on FLSD Docket 03/08/2019 Page 4 of 11


 ProSe1(Rev.12/16)ComplaintforaCivilCase


                                    lfthe defendantis a corporation
                                    Thedefendant, (name)           *N                        ,isincorporatedunder
                                    thelawsoftheStateof(name) V Sove
                                                                   siq                                ,andhasits
                                    plincipalplaceofbusinessin the Stateof(name)                                      .
                                    Orisincorporated underthe lawsofœoreignnation)
                                    andhasitsprincipalplaceofbusinessin (name)

                           (Ifmorethanonedefendantisnamedinthecomplaint,attachanadditionalpageprovidingthe
                           sameinfonnationforeachadditionaldefendant.)
                  3.       TheAm ountin Controversy

                           Theam ountin controversy-the am ounttheplaintiffclaim sthe defendantow esortheam ountat
                           stake-ismorethan$75,000,notcohu4
                                                          qtinvv
                                                              ginh
                                                                 teresGtandcostsofcourt,because(explainl:
                        K-> v<.4- m4 t K t           - h s <.4 tw aAv .
                          %  tx-  4 > q < o : > A a  q
                        % x> &u .v > A< w x .. A< - w:u w u w.4 - A           .

                                h                   x.< v xv w w xvxuîq y .n
                        % u t ho            -- ss- m N.> s=.<NGqwQ4tu % z s aexto                                 -

                           > m * % o9.X o t uTTmuàAN.Vov %                             AG xh% 0% > q yxyua
 111.     Statem entofClaim
         W rite ashortand plain statem entoftheclaim .D o notm akelegalargum ents. Stateasbriefly aspossiblethe
         factsshowingthateach plaintiffisentitledto thedam agesorotherreliefsought. Statehow each defendantwas
         involved and whateach defendantdid thatcaused theplaintiffharm orviolated theplaintiffsrights,including
         the datesand placesofthatinvolvementorconduct.Ifmore than Pneclaim isasserted,numbereach claim and
          write ashortandplain statem entofeach claim in a'
                                                          separateparagraph.A ttach additionalpagesifneeded.
   o s-zz-îo %v.bhm Yk<+tG *uA %t<n SG Louex Y% UM O *IT'
  au.
   > vus
      u m
        txmc
          .  nNxoç
           Noh  :lwh
                   llnqxt
                       a:<.
                          6 ?w-  % -wGN h<Y&
                            uvxvxwvu    <œ w n
                                             aèsv
                                               ..!.tvg-eobx %uosqu
                                               v-
 ov:Ag !>9Xx<<.a o u w us sw% .1t-l-tûlN k.ou- oxàxv x ox xwxuolou
V * -*è ae- koès w x i- o N  w                         - wsv -gwv                             .

.M AR S .q -$-$î .             lsto av e w uh u%.%V <xG /xwè AN< J
% t k.t w x m hxx *% Kxxc% xuwx -- x tn xx
                                         <kvxtpowx>
                                                 lwvw a:
                                                        uuu
 Iv. Relief %-R-xo5R M h -1%x%+ * $: - % T'
                                          <xV < &Aè < 'W AG NW >X oohm x
                                                                       'Mu .* v:<
                                                                              5*
          Statebriefly and precisely whatdam agesorotherrelieftheplaintiffasksthecourtto order.Do notmake legal           1-* 77*
          arguments. Includeany basisforclaiming thatthewrongsalleged arecontinuingatthepresenttime.Include
          thenmountsofany actualdamagesclaimedfortheactsalleged and thebasisfortheseamounts.Include any
          punitive orexemplary damagesclaimed,theamounts,and thereasonsyou claim you areentitled to actualor

         PunitivemoneydamageX x smsurcx ou a V W V% m O W;
        u xvqx .  u u u > A %w àV+.vxxw
                                                               va uvvxw                       u m
        %A x*x%< us qhoM                               q Au % ov w qsRl                       h-zv-molo
              o > xw <>.-s u xs- < Vu > >
                                      .                                 w
               E-o ïlwv W Nv -                        t>          Q< xa kxqq m . xo4 k                      Page 4of 5
                V         %        O N5*&                                   v.Auvx*:NAx -- +
Case 0:19-cv-60621-BB Document 1 Entered on FLSD Docket 03/08/2019 Page 5 of 11


ProSe 1(Rev.12/16)ComplaintforaCivilCase




V.       Certification and Closing

        UnderFederalRuleofCivilProcedure 11,by signingbelow,1certify to thebestofmy knowledge,information,
        andbeliefthatthiscomplaint:(1)isnotbeingpresentedforanimproperpurpose,such astoharass,cause
        unnecessary delay,orneedlessly increase thecostoflitigation;(2)issupported by existinglaw orby a
        nonfrivolousargumentforextending,modifying,orreversing existing law;(3)thefactualcontentionshave
         evidentiary supportor,ifspecitically so identified,willlikely have evidentiary supportafterareasonable
         opportunity forfurtherinvestigation ordiscovery;and (4)the complaintotherwisecomplieswith the
         requirem entsofRule 11.

         A.       For Parties W ithout an A ttorney

                  1agreetoprovidetheClerk'sOfticewith anychangestomy addresswherecase-relatedpapersmaybe
                  served.Iunderstandthatmyi'
                                           ailuretokeepacurrentaddresson fileWit.
                                                                                htheClerk'sOfticemayresult
                  in thedism issalofm y case.                                                         ..

                  Dateofsigning'
                               .

                                                                O
                  SignatureofPlaintiff
                 Printed Nam eofPlaintiff       e       tmu tv xru ms
         B.      ForAttorneys

                  Dateofsigning'
                               .
                                                                            *

                  slgpatureofAttorney
                  Printed.Name ofAttorney
                  BarN urriber
                  Nam eofLaw Firm
                  StreetAddress
                  State and Zip Code
                  TelephoneNumber
                  E-m ailAddress




                  *
                                                                                                              Page5 of 5
      Case 0:19-cv-60621-BB Document 1 Entered on FLSD Docket 03/08/2019 Page 6 of 11




 3 -q - Ioïl
           m a GN< %v< QAtv oo àaushhe w xs htlucu ?
 <.x& Kîàuxp %A 'x-uxmsNysxNor k wa- ué œ k W xnu woè t > aN
A okhqK u kxxN- ou h -m -qô îX xlNwu q.wqto: Nn&vxqAfGmw
 u%%V w v movxeceusgu N< < Ao ckmw m jsaorqtkw-
o%% kcx z V-xwv è sxgk N% m t < xz N'xo N.N< N%- V: A
< xs N o xou h%X< GxNzxvxa Z uàzu V ukR % V % ovvytqf
Q wx- u afox- oq No wxw N uxs om xw v Vxqmu k % zn .
+ <v % w4h > x< > *n> No > K w xs N< xN a< < vA- ïk w mq
- < % o+ ov skvucu oG + N usN'
                             qu h%N<? XV < AmxxBR.e
 xxu k Ao qvw- < 4.. 4œ V us - ,3 v x. oq èw è4tz
Q w< <.< < v xN - t%xG tu a oik t w$.Ko% œ Kxw
                               .



N v Ntn> as %x- % - Nm n< .- a G v -v os& v - ï: <
2w. ovw % A .% W %N v ovkttmz Fkwxvuo.l.    xo:- 1
  .>
. .
    < N N t.v xv .&k wu x w è''$Ysko p % - .> i4 xxx
                                                   -


 t.> * Ao kv < Mkxvu o xv t xw xv =&à à>xz% ..v xs             .


u wxu% N< xNV w s < R > WV uuqks    jkrkvxw eoa- u q
xx < o a v vw w s XN..XK YA u-s%hmux > A w < qss4om
 No num s-xmn o a hawx. oLk A out.o a G                            > v W ouAs
eG x- s <x% < .u v- hmt VaVY ï <.*.> Qa> xokxqz
  R - hiv v s m ox NoN%v xgs.
                            W>s<N%<% xvou +.03
 + .w m x v wu m xv œ u % N o -n* xou -. u w. .
 N > ...
       =       f1>s Xs AN m% & wqu u %w u e w % x%.%y
 %G * OV > W > sV- -                        1.> n w yA v www Q>
x ss Q wv 4.Ax             V -m G A%< < pom xw xw
      Case 0:19-cv-60621-BB Document 1 Entered on FLSD Docket 03/08/2019 Page 7 of 11




 w xah m x xxq oxxoo xxl..
                         k xo x<Nx > AN - 2-% <!t>
V ov o oo a.Y V ..N v.u > , % - :% kAu m.%w Ao
% . < - > kk xx As >> No wv ss èxx A v xo hxNq. V oxkex
fu -s. No vu uvm > a< % k.s u cmuse su soi > x,%+ k êxxtj
x h% %k .< w vqto .Y % vœ Nvx ç % xN aw G t > x!V vgw
w m V       kxk u o- z <& XW xx-               v oxkm: NN -Y xxksao % t-                .vï
oxw - xxe x.m a oàa V- LA xuez A.NN - % t xvuxk >% w %
<% -&- xus % N: ho %N V v< %.A > A v xnkw x >W u kmoo
x Nw %< k N< xN -i-w s W K VA >                      - A.
                                                        e xvouo u# G N
Q-- wNx M NR. < u X G >o- W G oR 1uNt1 M% Nkm tvme
0:. ...'= - xN n loqatqvs oN*.
                             N xo uh: aee.ku wq mn- qoz Ao
>    Nwwux Nw x x'xw V -%
                       N N % wx wN xxu =.> ..NoY knzvoz
m onaNxw u u > NN NxN< u 'N s<wn ku W z -M*
                                         -.
                                           < X V V >% w A
 w x < % v -< ,. ww u pA xu. No t-%Nw VLX N <k
wt v si-zsv
        vwt
          . Nw-<: wV YïG.5
                        N Vov a oGu twxov.ox-bsl V v
                         > Asx k w a * W v % Ns v '
                                                  N>* Rs
%<    %N< v-Nv k o%Q o- s < v w xo %% +                            V xxltY
%    h< twxoMx- x .'X+ QONA - % h%x%% ONk <K vN 31
ou> * .
/.1tp/1JCase 0:19-cv-60621-BB          Document 1 Entered on FLSD Docket 03/08/2019 Page 8 of 11




           STA TE OF SO UTH CA RO LFN A                                  IN THE FA M ILY CO U RT
                                                                        FIFTH JU D ICIA L CIRCU IT
           COUN TY O F RIC HLA N D                                       201% 1))R-40.$7V V
           South Carolina D epartm ent
           ofSocialServicesn

                          Plaintiff,                                     N O TIC E O F H E AR IN G

              m gn    t, $4rn:s                                                                                             rw')

                                                                                                                            m
                                                                                                                            0.-
           N         n A rnes                                                                                               ,
                                                                                                                            0,
                                                                                                                            CJ
                                                                                                                            <
                                                                                                      ...r,''    ..
                 .
           D efendants.                                                                               .= .  ;'
                                                                                                             C-a..;.
                                                                                                                   -'
                                                                                                                            =
                                                                                                                            -
                                                                                                                            .-.fJZ
                                                                                                             tr?z'.
                                                                                                        ..--..    ',.
                                                                                                                    1' '.    -

          o: d''
               /1! tl6.                                   ;     9n A'          4 K-                   '
                                                                                                      -'
                                                                                                       -
                                                                                                       .')-''t.- ; '=h-'
                                                                                                         -            -
                                                                                                                      .
                                                                                                                       -        -.
                                                                                                      .-..k ..... (gyr)
                                                 '        ..
                                                          7
                                                          .                      jj
                                                                                 lq
                                                                                  t
                                                                                  y
                                                                                  j;
                                                                                   j
                                                                                   )
                                                                                   p
                                                                                   js '...
                                                                                   .         -.              ,
                                                                                                             ..
                                                                                                            .f,..
                                                                                                                ,
                                                                                                                J
                                                                                                                ;,
                                                                                                                 j
                                                                                                                 t
                                                                                                                 .jy k
                                                                                                                     j,
                                                                                                                      k
                                                                                                                      j..
                                                                                                                        ,
                                                                                                                        j

                A healins concenung the minor childtren) was held before 4he Court
         on     fm        174zôlvat1701MainSt.,Columbia,SouthCarolina.TheindividualsorParties
        to whom thisnotice is addressed w ere presentatthatHearing.D uringthe Hearing,thenextH earing
        date was announced on the Record.This N otice w as prepared during that hearing and served on
        theindividualsorpartieslisted above.By oralOrderoftheCourton the record,thisNotice shall
        be considered officialnotice personally served on the parties.N o f'urther notice shallbe required
        andnoobjectionmay bemadeby thoseservedwith thisNoticein Court.ThenextHearingshall
        be:                                                                .
                                                                                    .
                                                                                        aj y q,
                                                                                              .
               F HEA RIN G ............First Call M erits/ ul1 M eri / Judicial R evie Perm anency
        Planni /-rerm ïnation ofParentalRights:
        L ATION O F H EA R IN G .....,.....,.....,......,3rdFloor, 1701 lklain St.,Colum bia,SC .

                                           S.C        .
                                                      -
                                                      J
                                                      '..
                                                        1 k.T       T 17SOC lA Q ' ' .z'uk'       .




                                           '.-
                                                  v. : 'br 1
                                                 ..   .     jlainti.
                                                                   t7
                                                                    f.
                                                                    '                    -
                                           Soutl'
                                                lC-'arolil'la l3epartrncntof SocialServices
                                                                .


                                           s(?Ba)': ts*
Case 0:19-cv-60621-BB Document 1 Entered on FLSD Docket 03/08/2019 Page 9 of 11




 STA TE OF SOU TH CA RO LIN A              ) IN THE FAM ILY COURT OFTHE
                                           ) FIFTH JUDICIAL CIRCUIT
 CO UN TY OF RICH LAN D                    )
                                             20     -D R-05-

 South C arolina Departm ent
 ofSocialServices,                            CO UR T IN FORM A TIO N SH EET/
                                              SU PPLEM EN TA L REPORT
               Plaintiff,

                  VS.                        ( ) F-X PARTE
                                             ( ) 72HOUR PROBABLE CAUSE
                                             ( ) 35DAY REM OVAL (M erits)
                                             ( ) 35DAY INTERVENTION (M erits)
                                             ( ) NON-EMERGENCY REMOVAL (Merits)
  M onique Barnes                            (X ) PERM ANENCY PLANNING
                                             ( ) TERMW ATION OFPARENTALRIGHTS
                                             ( ) REVIEW (out-of-homecare)
                                             ( ) REVIEW (treatment)
                                             ( ) RULE TO SHOW CAUSE
                                             ( ) OTHER
               Defendantts),
  IN TH E IN TEREST OF:

  Jerem iah D ye          D O B 9/1/2011
  W ilhelm ina W illiam s DO B 3/2/2016
                                                                                     t:
                                                                                      !'...1
                                                                                           :
                                                                                           .4.
                                                                                     L'17
                                                                                      *




 1.     FA M ILY COM PO SITION AND OTHERS NAM ED AS PA RTIES:  -     -


  NAME                      RELATIONSHIP DOB/AGE ADDRESS (Physical& M ailing)
 MoniqueBames                  Motiwr      11/17/1980 117QcRaejtcolumbia,sc 29210

 lI.    D ETER M IN A TIO N A N D R EASO N S FO R A G EN C Y IN V O LV EM ENT :

        Richland County D epartm entofSocialServicesreceived an allegation on M ay 9,2018
        thattheminorchild,Jerem iah Dye-age6,isbeing abused by themother,M onique
        Banzes.Itw asreported M cm ique spraysw aterin Jerem iah's face and beatshim on the
        bottom ofhisfeetasa form ofdiscipline.ltisreported Jerem iah doesnothave any
        known bruisesorm arks.ltisreported M oniqueBam es,mother,ismentally unstable and




                                           Pnee 1
Case 0:19-cv-60621-BB Document 1 Entered on FLSD Docket 03/08/2019 Page 10 of 11




         isunable to provide adcquate care to thechild.ltisreported thatthe m otherisparanoid
         and has anxiety. itisreported M s.Barnesim posing herparanoid thoughtsthat Law En-
         forcem ent,D epartm entofSocialServices,the legalsystem ,and otherentities are dem ons
         and are outto getherand herson,Jerem iah. Itisreported thatM s.Barnes is traveling
         back and forth from South Carolina to Flolida and doesnothave Jerem iah enrolled in
         school.Itis reported Jerem iah hasnotbeen seen by a doctor.ltisreported thatM s.
         Barneshashistory with Child Protective Selwices in Florida.

  111.   LEG A L IIISTO R Y :
         M ay 14,20l8 -Probable Cause H earing
         June 7,2018 -M eritsH ealing-continued dueto investigation notbeing com plete;place-
         m entofchildren given to m atem algrandm other,Tonya Barnes
         July 19,2018 - M eritsH earing - Continued due to no agreem entand M s.M onique
         Bam es notbeing present


  IV .   BA CK GR O UN D IN FO R M AT IO N :

         This fam ily hashad 4 previous unfounded casesw ith R ichland County D SS.


  V.     CU RR EN T SITUA TIO N :
         Jerem iah and W ilhelm ina are currently placed w ith their m aternal grandm other,Tonya
         Barnes. Jerem iah is in 1Stv ade and W ilhelm ina attends preschool. They are both thriv-
         ing in their current setting. M s.Tonya Bam es takes very good care of W ilhelm ina and
         Jerem iah. D uring visits Jerem iah reports feeling safe and being happy with his grand-
         m other. W ilhelm ina isalw ays sm iling and appearsto be happy during visits.

         M s.Tonya Barnes hasreached outto M s.M onique B arnes,m other,m ultiple tim es to set
         up visitation. M s.M onique B arneshas notresponded and hasnotseen herchildren since
         M ay 2018.

         M s.M onique Bam es has m ade m ultiplc thrcats on socialm edia towards D SS,Law En-
         forcem ent,and the M etropolitan Child A dvocacy Center.


  VI.    LEGA L RE PR ESENTA TIO N :
              Guardian ad Litem : Sonya Good
              Guardian ad Litem Attorney:
              D efendant'sAttorney:
              D efendant'sA ttom ey:




                                              Pace 2
Case 0:19-cv-60621-BB Document 1 Entered on FLSD Docket 03/08/2019 Page 11 of 11




  VlI. REC O M M EN D A TIO NS;


        Legaland physicalcustody oftheminorchildtren),Jeremiah Dyeand W ilhelminaW il-
        liam s,should be granted to Tonya Barnes, theirm atem al grandm other,based on a posi-
        tive hom e study or alternative caregiver assessm ent of the hom e.Tonya Barnes shallbe
        restrained from transfening custody to a third party without prior courtpennission. ln
        addition,Tonya Barnes shallbe granted the authotity to plan for and approve a11educa-
        tional plans and prop am s on behalf of the child, authority to consent to routine and
        em crgency m edical care and treatm ent as m ay be required, and is designated as the
        child's personalrepresentative as setoutin the H ea1th lnsurance Portability and A ccount-
        abilityActIHIPAA)regulations.
        The pennanentplan for Jerem iah Dye and W ilhelm ina W illiam s shallbe pennanentcus-
        tody with TonyaBarnes,matem algrandm other.


        D SS has m ade reasonable efforts in a tim ely m anner to finalize a perm anentplan forthe
        childtren).

        A11priorordersnotinconsistentw ith this ordershallrem ain in effect.



        W orker: /1(z/-,I
                        t
                       . .
                           , f, ! , .
                        ':iJ
                           zz'
                             /l1,j.yljfq.
                             ,
                                 j .
                                        j
                                        '.g'*
                                            y.
                                             ,,r
                                               .-
                                                .
                                                ,
                                                z
                                                -
                                                z;
                                                 ''            j)ate: '
                                                                      j'J./-Q...-
                                                                       -,
                                                                        -       .-. gr
                                                                                y,)'l'Yvl
                           tê '
        superusor. v
                  .
                      .                                        oate: ll




                                                      Paee 3
